DISMISS and Opinion Filed June 9, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00610-CV

                             NORA EDITH LOZANO, Appellant
                                         V.
                             JOSE ALFREDO ROJAS, Appellee

                       On Appeal from the 86th Judicial District Court
                                  Kaufman County, Texas
                             Trial Court Cause No. 89919-86

                             MEMORANDUM OPINION
                           Before Justices Fillmore, Evans, and Lewis
                                  Opinion by Justice Fillmore
       Before the Court is the parties’ joint motion to dismiss the appeal. The parties have

informed the Court that the trial court has not made a final ruling as to the property division in

this divorce case. For this reason, appellant seeks to withdraw her notice of appeal and dismiss

the appeal. Accordingly, we grant the parties’ motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a).




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
140610F.P05                                        JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

NORA EDITH LOZANO, Appellant                         On Appeal from the 86th Judicial District
                                                     Court, Kaufman County, Texas.
No. 05-14-00610-CV         V.                        Trial Court Cause No. 89919-86.
                                                     Opinion delivered by Justice Fillmore.
JOSE ALFREDO ROJAS, Appellee                         Justices Evans and Lewis, participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, JOSE ALFREDO ROJAS, recover his costs of this appeal
from appellant, NORA EDITH LOZANO.


Judgment entered this 9th day of June, 2014.




                                                     /Robert M. Fillmore/
                                                     ROBERT M. FILLMORE
                                                     JUSTICE




                                               –2–